internal_revenue_service number release date index number --------------------------------------- -------------------------------------- ------------------------ ------------ -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-129403-09 date date taxpayer -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ------------------------------------------------------------ country partnership year year dear ------------ ------------ ---------------------------------------------------------------- ------- ------- this is in response to your request as revised seeking a ruling that taxpayer is not an insurance_company for purposes of the internal_revenue_code facts taxpayer represents as follows taxpayer was formed in year in country to operate in the same role as though not as a successor-in-interest for legal purposes partnership partnership was the taxpayer in technical_advice_memorandum 6910090950a which concluded that partnership should be classified as a partnership for federal tax purposes and file its tax_return using form_1065 u s return of partnership income form_1065 partnership did so through its last year of operation year because sec_7701 in effect at the time provided that the term ’corporation’ includes insurance_companies the implication of the technical_advice memorandum’s conclusion is that partnership was not an insurance_company plr-129403-09 taxpayer is composed of several entities members some of the members of taxpayer are wholly-owned subsidiaries of a common parent others are members of that parent’s affiliated_group_of_corporations included in a consolidated_return all members engage in the business of underwriting insurance risks members other than taxpayer have entered into an agreement agreement that in essence creates a reinsurance pool each member agreed to cede a specified percentage of the insurance risk it underwrites to this pool and to assume a specified percentage of the aggregate risk in the pool taxpayer is not a party to the agreement taxpayer is licensed in country as an insurance manager taxpayer’s chartering document indicates that the purpose and business of taxpayer is to act as representative of each member and to do all things necessary or incidental to the conduct of all kinds of insurance and reinsurance business which the member now is or hereafter may be authorized to transact to pool and share all such insurance and reinsurance business written or renewed for the account of any or all of the members so that shall be automatically reinsured in the other members according to the proportions so set forth and to carry on any other lawful activity which shall be incidental to the foregoing taxpayer represents that it does not assume insurance risks or obligations in its own name it does not issue in its own name insurance or annuity_contracts nor does it reinsure contracts issued by others rather taxpayer represents that it provides agency and administrative services to the members functioning as something of a ‘back office’ for its members by performing such functions as developing business strategy developing underwriting and claims administration guidelines accepting premiums and paying losses and managing regulatory compliance because taxpayer performs functions and has a role essentially identical to that of partnership it too has been filing a form_1065 since year requested ruling see s s huebner et al property and liability insurance 3rd ed reinsurance pools are share or participating arrangements whereby a number of insurers varying from as many as to in some of the leading examples of such arrangements in marine insurance arrange among themselves to share all insurance on a given commodity or type of business or on all business within a given territory on the basis of certain agreed proportions risks are accepted by the manager for the pool or syndicate and are automatically distributed among all the insurers each taking its allotted percentage plr-129403-09 taxpayer requests a ruling that it is not an insurance_company as defined by sec_816 and sec_831 or for purposes of sec_7701 law and analysis for purposes of the internal_revenue_code sec_7701 defines the term corporation to include insurance_companies insurance_companies fall into one of two categories life_insurance_companies or insurance_companies other than life_insurance_companies sec_831 imposes taxes on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides that for purposes of sec_831 the term_insurance company has the meaning given such term by sec_816 sec_816 in turn provides that the term_insurance company means any company more than half the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies the standard articulated in sec_816 was adopted in and imported to sec_831 through the addition of sec_831 by the pension funding equity act of pub_l_no c 118_stat_596 the act prior to the act the working definition of an insurance_company other than a life_insurance_company was a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies see eg sec_1_801-3 of the income_tax regulations 285_us_182 the character of the business actually done in the tax years determines whether it was taxable as an insurance_company the act’s conference_report indicates the purpose of c was to conform the definition of insurance_company in the context of insurance_companies other than life_insurance_companies to that regarding life_insurance_companies and as such adopt ed a stricter and more precise standard than the ‘primary and predominant business activity’ test contained in treasury regulations h_r rep no pincite revrul_83_132 1983_2_cb_270 addressed a noncorporate business_entity that was a member of an insurance exchange that was created under state law which allowed insurers organized in other than corporate form to participate the primary and predominant business of the member was the underwriting of insurance risks typically underwritten by insurance_companies other than life_insurance_companies because the member’s primary and predominant business activity was underwriting insurance risks the ruling held that the noncorporate business_entity was an insurance_company and therefore a corporation within the meaning of sec_7701 and taxable as a corporation under subchapter_l the ruling does not address the tax status of the exchange the ruling caveats that a standard reinsurance arrangement under which one company reinsurer accepts all or part of the risk of loss of another insurance_company reinsured will not be considered to be or give rise to a separate_entity plr-129403-09 here taxpayer is licensed as an insurance manager while it performs many if not all of the administrative functions underpinning the operation of an insurance_company taxpayer does not assume the risk of loss on any insurance contracts taxpayer does not issue any insurance or annuity_contracts or reinsure risks underwritten by insurance_companies accordingly taxpayer is not an insurance_company within the meaning of sec_831 ruling taxpayer is not an insurance_company as defined in sec_816 and sec_831 or for purposes of sec_7701 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to the correct classification of taxpayer for federal_income_tax purposes this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material so submitted and it is subject_to verification on examination this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s donald j drees jr senior technician reviewer financial institutions products
